Title: To George Washington from Benjamin Hawkins, 28 May 1795
From: Hawkins, Benjamin
To: Washington, George


          
            Wa⟨rren⟩town North Carolina 28 May 1795.
          
          Judging from my long acquaintance with and attachment to you, I have decided that a letter from me would not be unacceptable. Since ⟨my⟩ return from Philadelphia, I have been at Halifax during the session⟨s⟩ of one of our sup⟨erior⟩ circuit courts; and at two or three other places of public resort; and I am happy to be able to inform you, that much of that impurity which manifests itself against public ⟨interest⟩ and measures, seems to have Ended and given place to a disposition favorable to the measures of the f⟨ederal⟩ government, as far as my fellow citizens are capable of understanding them. We have here no parties no democratic societies, no ⟨illegible⟩ble tensions, and yet we do very well without ⟨them⟩. Since the cry for speculating in public paper has ended, the minds of the citizens are at ease and turned to industry and economy. They now talk on political

subjects without warmth, and the more the mind expands itself and they see into objects the better they like. They all express an ⟨unbounded⟩ confidence in the President of the United States and anticipate good from all his exertions. This is very different from that cold ⟨casua⟩lty of fault finding with which so many of the northern papers abound.
          As you take great delight in hearing of useful discoveries and improvements in every part of the United States, I may inform you, that an enterprising citizen Maj. Harris has lately conducted a loaded boat from the Dan ⟨River⟩ the falls of Roanoke to Halifax, hitherto deemed impracticable; he has demonstrated that the navigation of that long and b⟨oun⟩tiful river, for two hundred miles, is likely to be improved greatly to the advantage of those, who cultivate lands co⟨n⟩tiguous thereto, in the two states b⟨order⟩ing on it.
          The season here promises to be favorable for croping and our agricult⟨ural⟩ prospects are considerable. We have been a little retarded in our Tobacco crop, by the fly injuring our plants, yet I believe there will be enough in pretty good time. The frost or rather freeze of the 11th of april has destroyed the most valuable of our fruit, peaches, apples, pears, cherries and quinces. But did not injure the grapes, gooseberries, Currants, raspberries, strawberries, plums whortleberries and blackberries.
          I beg the favour of you to assure Mrs Washington of my sincere wishes for a long continuance of her health and happiness, to accept of the same yourself and to believe me with all imaginable respect Your most obedient servant
          
            Benjamin Hawkins
          
        